Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite ‘point-to-point data manner.’  Claim 14 recites ‘point-to-point data link’. It is unclear if the claims requires a direct point-to-point data link between the memory module and the memory controller or an intermediate point-to-point data link between the memory module and the memory controller. For purposes of examination any intermediary point-to-point link is taken to satisfy the claim limitation. 
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampel (US PG PUB No. 2010/0115191) in view of Pyeon (US PG PUB No 2008/0192649) and Rybak (US PG PUB No. 2006/0253642)
As per claim 1, Hampel discloses a memory module comprising:
a pin interface for coupling to a bus (see Hampel FIG 1: 123b and [0057]: “memory modules 120a-d include a substrate with interfaces 123a-dhaving a plurality of conducting contacts, such as pins and/or balls, for coupling to signal paths 140a-d.”), the bus for coupling the memory module to a memory controller (see Hampel FIG 1: 110 and [0056]) to transfer data between the memory module and the memory controller in a point-to-point manner (see Hampel [0014]);
at least two non-volatile memory devices (see e.g., Hampel FIG 1: 104a-h and [0017]: “a plurality of memory devices 104a-h…the memory devices for the second module are of the nonvolatile type, such as flash memory.”);
a buffer disposed between the pin interface and the at least two non- volatile memory devices (see Hampel FIG 1: 125 and [0016]: “includes a buffer device in the form of an integrated circuit (IC) 125,”); and
wherein the buffer receives non-volatile memory access commands from the memory controller that are [sequentially interleaved] with memory module access commands for execution by [dynamic random access memory (DRAM)] a memory module separate from the memory module (see e.g., Hampel [0018]: “In this manner, data necessarily flows through the first module 118 in any transaction involving the controller 110 and the second module 120.”), the DRAM memory module coupled to the memory controller to transfer second data between the memory controller and the DRAM memory module in a point-to-point manner (see Hampel [0014]);
[Hampel discloses positioning the dynamic random access memory (DRAM) memory modules closer to the memory controller and further discloses the hierarchal architecture described may be scalable in many ways (see Hampel [0018]).]
However, Hampel does not appear to expressly disclose the first level hierarchy comprises flash memory and the second level hierarchy comprises DRAM memory module as implied by the claim language.
In the same field of endeavor Pyeon discloses hierarchical architecture comprising a flash memory device upstream from DRAM device (see Pyeon FIG 1: 120-1, 120-6, [0074]).
It would have been obvious before the effective filing date of the claimed invention to modify Hampel to further implement hierarchical architecture as taught by Pyeon.
The suggestion/motivation for doing so would have been for the benefit of serially interconnected memory devices of mixed type as taught by Pyeon (see Pyeon [0005]).
Therefore it would have been obvious before the effective filing date of the claimed invention to modify Hampel to further implement a memory hierarchy as taught by Pyeon for the benefit of serially interconnected memory devices of mixed type as taught by Pyeon to arrive at the invention as specified in the claims. 
However, Hampel in view of Pyeon does not expressly recite the terms sequential interleaving. 
In the same field of endeavor Rybak discloses interleaving memory operations between volatile and non-volatile memory (see [0030]: “The writing to the second volatile memory 304 and the non-volatile memory
306 may be interleaved.”)
It would have been obvious before the effective filing date of the claimed invention to modify Hampel to further implement interleaving of commands.
The suggestion/motivation for doing so would have been for the benefit of managing command streams (see Rybak [0030]).
Therefore it would have been obvious before the effective filing date of the claimed invention to modify Hampel to further interleave as taught by Rybak for the benefit of optimally managing command streams to arrive at the invention as specified in the claims.
As per claim 14, a method of operation in a non-volatile memory module, the method comprising:
receiving a first read data transfer command (see Hampel [0022]: “In an embodiment, a multiplexed combination of control information, write data and read data intended for integrated circuit memory devices coupled to IC buffer device 200a is received via interface 210, which may, for example extract the control information.”) from a memory controller (see Hampel FIG 1: 110 and [0014]), the first read data transfer command for execution by the non-volatile memory module (see e.g., Hampel FIG 1: 104a-h and [0017]: “a plurality of memory devices 104a-h…the memory devices for the second module are of the nonvolatile type, such as flash memory.”) and [sequentially interleaved] with a second data transfer command for execution by a memory module (see Hampel [0018]: “In this manner, data necessarily flows through the first module 118 in any transaction involving the controller 110 and the second module 120.”), the [DRAM] memory module coupled to the memory controller via first point-to-point data link (see FIG 1: 140b Hampel [0014])
accessing data blocks from at least two non-volatile memory devices (see FIG 1: 104a, 104b) disposed on the non-volatile memory module in response to the first read data transfer command (see Hampel [0019]);
aggregating the accessed data blocks as aggregated data in a buffer circuit disposed on the non-volatile memory module (see Hampel [0022]); and
transferring the aggregated data as column read data (see Hampel [0023]) to the memory controller via a second point-to-point data link (see Hampel FIG 1: 150a and [0014]).
However, Hampel does not appear to expressly disclose the first level hierarchy comprises flash memory and the second level hierarchy comprises DRAM memory module as implied by the claim language.
In the same field of endeavor Pyeon discloses hierarchical architecture comprising a flash memory device upstream from DRAM device (see Pyeon FIG 1: 120-1, 120-6, [0074]).
It would have been obvious before the effective filing date of the claimed invention to modify Hampel to further implement hierarchical architecture as taught by Pyeon.
The suggestion/motivation for doing so would have been for the benefit of serially interconnected memory devices of mixed type as taught by Pyeon (see Pyeon [0005]).
Therefore it would have been obvious before the effective filing date of the claimed invention to modify Hampel to further implement a memory hierarchy as taught by Pyeon for the benefit of serially interconnected memory devices of mixed type as taught by Pyeon to arrive at the invention as specified in the claims. 
 However, Hampel in view of Pyeon does not expressly recite the terms sequential interleaving. 
In the same field of endeavor Rybak discloses interleaving memory operations between volatile and non-volatile memory (see [0030]: “The writing to the second volatile memory 304 and the non-volatile memory
306 may be interleaved.”)
It would have been obvious before the effective filing date of the claimed invention to modify Hampel to further implement interleaving of commands.
The suggestion/motivation for doing so would have been for the benefit of managing command streams (see Rybak [0030]).
Therefore it would have been obvious before the effective filing date of the claimed invention to modify Hampel to further interleave as taught by Rybak for the benefit of optimally managing command streams to arrive at the invention as specified in the claims.
Claim 1,4-14,16,18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG PUB No 2010/0091536) in view of Oh  (US PG PUB No. 2008/0140916).
As per claim 1, a memory module (see Kim FIG 7: 504-1) comprising:
a pin interface for coupling to a bus (see Kim FIG 6: GLBCMD_IN), the bus coupling the memory module to a memory controller to transfer data between the memory module and the memory controller in a point-to-point manner (see Kim FIG 7: 502);
[The serial input/serial output circuitry is taken as the pin interface as recited in the claims. Memory controller is connected in a point-to-point manner to memory module 504-1 and 504-N] 
at least two non-volatile memory devices (see Kim FIG 7: 104 and [0048]);
a buffer (see Kim FIG 4: 200) disposed between the pin interface and the at least two nonvolatile memory devices (see Kim [0055]: “Format converter 206 functions as a data buffer for storing read data from the discrete memory devices or write data received from the bridge device input/output interface 202.”); and
[Kim further discloses to implement the composite memory device in a mixed device type serial interconnect (see Kim [0065], 2008/0192649: FIG 1).]
the DRAM memory module coupled to the memory controller to transfer second data between the memory controller and the DRAM memory module in a point-to-point manner (see e.g., FIG 7: 504-N)
However, Kim does not expressly disclose but Oh discloses 
wherein the buffer receives non-volatile memory access commands from the memory controller that are sequentially interleaved (see Oh FIG 3G and [0123]) with dynamic random access memory (DRAM) memory module access commands for execution by a DRAM memory module separate from the memory module (see Oh FIG 14 and [0077)). 
[Oh discloses serial connection, where commands to a DRAM memory device are taken to be interleaved with commands to a NAND (see e.g., Oh FIG 15A: 15-2). The Specification discloses interleaving at FIG 9 and [0059]-[0061], where Oh identically discloses interleaving of commands to the extent FIG 9 discloses interleave of commands.]
It would have been obvious to modify Kim to further receive commands issued in an interleaved manner as taught by Oh. 
The suggestion/motivation for doing so would have been for the benefit of optimally handling commands for serially connected memory modules (See Oh [0012]). 
Therefore it would have been obvious to modify Kim to further sequentially interleave commands as taught by Oh for the benefit of optimally handling commands to arrive at the invention as specified in the claims. 
As per claim 4, the memory module of claim 1, wherein the buffer comprises:
internal storage; and logic to interpret commands from the memory controller to perform block accesses to the at least two non-volatile memory devices and transfer data blocks between the internal storage and the at least two non-volatile memory devices (see Kim [0048]).
As per claim 5, the memory module of claim 4, wherein:
the internal storage is to temporarily store data blocks transferred from the at least two non-volatile memory devices; and the logic is to interpret commands from the memory controller to perform column accesses to the data blocks stored in the internal storage (see Kim FIG 6: 402 and [0057]).
As per claim 6, the memory module of claim 4, wherein:
the internal storage comprises static random access memory (SRAM) (see e.g., Kim [0031]).
As per claim 7, the memory module of claim 1, wherein:
the logic further includes bypass circuitry to steer incoming signals through the pin interface without accessing the at least two non-volatile memory devices (see Oh FIG 14: 14-6).
As per claim 8, the memory module of claim 1, 
wherein the buffer generates a status return signal to the memory controller for at least one of (1) enabling parallel access to the at least two non-volatile memory devices, (2) accommodating variable non-volatile memory access, and (3) accommodating larger non-volatile memory access granularity (Kim [0047])
As per claim 9, the memory module of claim 1, 
wherein the buffer includes logic to process multiple accesses to the at least two nonvolatile memory devices, wherein the accesses are overlapped in time (see Kim [0047])
As per claim 10, the memory module of claim 1, 
wherein the buffer includes at least two data interfaces coupled to the pin interface (see Kim [0047])
As per claim 11, the memory module of claim 10, wherein each data interface comprises:
a group of four data links defining a nibble (see Kim FIG 6: LCCMD-I and [0056]); and a timing link (see Kim [0042]).
 As per claim 12, the memory module of claim 11, wherein the pin interface is for coupling to the memory controller and a DRAM module, and wherein:
first signals transferred between the memory controller and the pin interface have a first phase alignment between a data link group and the timing link (see Oh [0081]);
second signals transferred between the DRAM module and the pin interface have a second phase alignment between the data link group and the timing link (see Oh [0083]); and 
wherein the first phase alignment is different than the second phase alignment (see Oh [0083]).
As per claim 13, the memory module of claim 10, wherein:
a first data interface from among the at least two data interfaces provides access to a first group of non-volatile memory devices or to a second group of nonvolatile memory devices (see Kim [0056]);
As per claim 14, a method of operation in a non-volatile memory module, the method comprising:
the DRAM memory module coupled to the memory controller via first point-to-point data link (see e.g., Kim FIG 7: 504-N and [0031])
[Kim further discloses to implement the composite memory device in a mixed device type serial interconnect (see Kim [0065], 2008/0192649: FIG 1).] 
accessing data blocks from at least two non-volatile memory devices disposed on the non-volatile memory module in response to the first read data transfer command (see Kim [0048])
aggregating the accessed data blocks as aggregated data in a buffer circuit (see e.g., FIG 4: 200 and Kim [0055]: “Format converter 206 functions as a data buffer for storing read data from the discrete memory devices or write data received from the bridge device input/output interface 202.”) disposed on the non- volatile memory module (see Kim FIG 6: 402); and
transferring the aggregated data as column read data to the memory controller via a second point-to-point data link (see Kim FIG 5: 504-1[Wingdings font/0xE0]504-2). 
However, Kim does not expressly disclose but Oh discloses 
receiving a first read data transfer command from a memory controller, the first read data transfer command for execution by the non-volatile memory module and sequentially interleaved with a second data transfer command for execution by a dynamic random access memory (DRAM) memory module  (see Oh FIG 14 and [0077]).
 [Oh discloses serial connection, where commands to a DRAM memory device are taken to be interleaved with commands to a NAND (see e.g., Oh FIG 15A: 15-2). The Specification discloses interleaving at FIG 9 and [0059]-[0061], where Oh identically discloses interleaving of commands to the extent FIG 9 discloses interleave of commands.]
Oh discloses the memory devices (i.e., memory modules) (see e.g., Oh FIG 16A: 140A) comprise device controllers (see Oh FIG 16A: 142A) that forward or else issue the command to the memory, where forwarding or else issuing necessarily entails buffering in the interim (see Oh e.g., [0198]).]
It would have been obvious to modify Kim to further receive commands issued in an interleaved manner as taught by Oh. 
The suggestion/motivation for doing so would have been for the benefit of optimally handling commands for serially connected memory modules (See Oh [0012]). 
Therefore it would have been obvious to modify Kim to further sequentially interleave commands as taught by Oh for the benefit of optimally handling commands to arrive at the invention as specified in the claims. 
As per claim 16, the method according to claim 15, further comprising:
selectively steering a second data transfer operation, responsive to the second data transfer command, through the buffer circuit between a second memory module and the memory controller  (see e.g., Kim FIG 3A: 102 and [0053])
 As per claim 18, the method according to claim 14, further comprising:
generating a status signal upon completion of a predefined level of the aggregating corresponding to a block read from the at least two non-volatile memory devices in parallel ; and transmitting the status signal to the memory controller (see Kim [0053])
As per claim 19, the method according to claim 14, 
wherein the transferred column and write data is transferred to a memory controller via a point-to-point link (see Oh [0025]).
As per claim 20, the method according to claim 14, 
wherein the transferred column read data is transferred to a dynamic random access memory (DRAM) module (see Oh FIG 22: 80[Wingdings font/0xE0]81)
As per claim 21, the memory module of claim 1, 
wherein: the buffer receives the non-volatile memory access commands from the memory controller for first data, the non-volatile memory access commands being sequentially interleaved with the dynamic random access memory (DRAM) memory module access commands for second data that is independent of the first data (see Oh [0077])
CLAIMS 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG PUB No 2010/0091536) in view of Oh (US PG PUB No. 2008/0140916) in view as applied to claim 1 and 14 above and further in view of Termaine (US PG PUB No. 2008/0046666)
As per claim 2, the memory module of claim 1, wherein:
However, Oh in view of Kim do not expressly disclose but in the same field of endeavor Tremaine discloses 
accesses to the at least two non-volatile memory devices involve storing error information in accordance with an error code (see Tremaine [0010]: “Generally, the memory controller is responsible for generating and checking the error correction code (ECC) for the data that is distributed across the one or more channels.”), the error code employed by at least one DRAM module coupled to the memory controller (see e.g., Tremaine FIG 9: 810 and [0039])
[Termaine discloses storing error code across multiple ones of the memory devices.] 
It would have been obvious before the effective filing date of the claimed invention to modify Oh in view of Kim to implement ECC for each of the composite memory device as taught by Tremaine. 
The suggestion/motivation for doing so would have been for the benefit of error correction (see Tremaine [0037]).
Therefore it would have been obvious before the effective filing date of the claimed invention to modify Oh in view of Kim to implement error correction code for the benefit of error correction to arrive at the invention as specified in the claims.  
As per claim 3, the memory module of claim 2, 
wherein the error code comprises a 64/72 error detection correction code. (see Tremaine [0048])
CLAIM 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG PUB No 2010/0091536) in view of Oh  (US PG PUB No. 2008/0140916) as applied to claim 14 above and further in view of Holman (US Pat No. 2008/0046666)
As per claim 17, the method according to claim 14,
However, Oh does not expressly disclose but Holman discloses 
 wherein the accessing comprises accessing an error code syndrome associated with the data blocks (see Holman COL 3 LINES 8-15)
 It would have been obvious before the effective filing date of the claimed invention to modify Oh to further preform error checking and correcting for content stored and transmitted to the DRAM as taught by Holman.  
 The suggestion/motivation for doing so would have been for the benefit of proper performance (See Holman COL 1 LINES 20-25).
Therefore it would have bene obvious before the effective filing date of the claimed invention to further implement error checking and correcting to ensure proper performance to arrive at the invention as specified in the claims.
RESPONSE TO ARGUMENTS
1st REMARK: 
First, the claim language at issue is not merely “sequential interleaving”, nor “interleaving memory operations between volatile and nonvolatile memory”, but rather “wherein the buffer receives non-volatile memory access commands from the memory controller that are sequentially interleaved with dynamic random access memory (DRAM) memory module access commands for execution by a DRAM memory module separate from the memory module, the DRAM memory module coupled to the memory controller to transfer second data between the memory controller and the DRAM memory module in a point-to-point manner.” The Office essentially admits that this language is not disclosed by Hampel nor Pyeon. However, as pointed out above, only the first volatile memory 302 has a point-to-point data relationship with the source of the data (INCOMING DATA). The two other separate memories (304 and 306) of Rybak each share the data bus DATA BUS. Because the second volatile memory 304 and non- volatile memory 306 of Rybak share a multi-drop bus coupled to the first volatile memory 302, Rybak fails to disclose “wherein the buffer receives non-volatile memory access commands from the memory controller that are sequentially interleaved with dynamic random access memory (DRAM) memory module access commands for execution by a DRAM memory module separate from the memory module, the DRAM memory module coupled to the memory controller to transfer second data between the memory controller and the DRAM memory module in a point-to-point manner.” For at least this reason, claim 1 distinguishes over the combination of Hampel, Pyeon and Rybak.

The Office notes the claim does not specify if the point-to-point link in question concerns a direct point-to-point link or at least an intermediary point-to-point link. The primary reference discloses for instance the links 140a, 140b, 150a, and 150b are point-to-point links (see Hampel [0014]). 
It is further unclear what difference Applicant is attempting to point out with regard to “sequential interleaving.” Neither the Specification nor the original claims utilize the term “sequential interleaving.” The limitation finds support in the original disclosure to the extent the Specification discloses interleaving. The cited reference discloses interleaving therefore the cited reference discloses sequentially interleaving to the extent the language finds support in the original disclosure.  
The specific language ‘point-to-point’ manner is broader than Applicant is arguing as pointed out in the rejection above.  
2nd REMARK: 
To begin with, the Office Action admits that Oh fails to disclose the claimed buffer to receive “non-volatile memory access commands from the memory controller that are sequentially interleaved with dynamic random access memory (DRAM) memory module access commands for execution by a DRAM memory module separate from the memory module”, then alleges that Kim provides the missing disclosure. However, Kim expressly describes the bridge converters as receiving global memory access commands, which are then converted to local memory access commands. Inasmuch as Kim describes its bridge converter as receiving global memory access commands, those commands are the same, regardless of whether the memory to be accessed 1s volatile or non-volatile. Because Kim’s bridge converter receives global commands, it necessarily does not receive non-volatile memory access commands from the memory controller that are sequentially interleaved with dynamic random access memory (DRAM) memory module access commands for execution by a DRAM memory module separate from the memory module ....” Thus, the combination of Oh and Kim fails to disclose, at a minimum, the claimed “memory module comprising: ... a buffer disposed between the pin interface and the at least two non-volatile memory devices; and wherein the buffer receives non- volatile memory access commands from the memory controller that are sequentially interleaved with dynamic random access memory (DRAM) memory module access commands for execution by a DRAM memory module separate from the memory module, the DRAM memory module coupled to the memory controller to transfer second data between the memory controller and the DRAM memory module in a point-to-point manner.” For at least this reason, claim 1 distinguishes over Oh and Kim.

The Office notes the claims do not specify the structure of the commands only their target. A command that access non-volatile memory is taken as a non-volatile memory access command and a command that accesses DRAM is taken as a DRAM memory module access command. 
 2nd ARGUMENT: 
Further, Applicant would like to remind the Office that Applicant argued on Appeal that the claimed buffer and its functionality were indivisible, and that any rejection attempting to combine multiple references as reading on portions of the indivisible buffer feature would be improper. Since the Office impliedly admitted Applicants position, by not contesting the argument in any way during Appeal, the rejection to claim 1 based on a combination of Oh and Kim allegedly reading on Applicants claimed buffer should be withdrawn.

The Office notes the bridge device of Kim is taken as a buffer as argued.
CONCLUSION 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137